Title: To Thomas Jefferson from Nicholas J. Roosevelt, 17 February 1801
From: Roosevelt, Nicholas J.
To: Jefferson, Thomas



Sir!
New York Feby. 17th. 1801—

I understand sir! that the bill to incorporate a company to work mines and manufacture Metals in the United States is now before your house
I hope you will pardon the liberty I have taken of addressing you on the subject of the Bill when I inform you that I have for several years past been strugling with all the means I could command to make this business successful and find after committing my all, to the event of its success, that few, if any, individual fortunes are equal to the necessary expence of the establishments I have commenced. I must therefore sir! entreat you as the friend of useful manufactures to afford your kind aid and influence with the members of the Senate.—I would have written to you on this subject before had I not expected Chancellor Livingston at my house every day, from whom I intended getting a letter to you on the subject—This Gentleman has regularly visited the works (I have erected) every few months since their commencement and you will see by his subscription to the Mine & Metal Company that he has no doubt of the success of this business provided the Act passes—The Genn. (G Morris) who so warmly opposed the bill the last session is I am informed still opposed, and I fear many others of his party, who would I am convinced rather see me derive that aid from Great Britain which I now solicite from the goverment of the United States. I cannot otherwise see on what grounds Mr. M can oppose the Bill—he cannot possibly oppose it on the grounds of it being unconstitutional when he reflects that the US Bank dailey does business under the Charter granted by Congress:—nor can he oppose it on the principle   of monopoly, when he sees that the capital is limitted to a sum, barely sufficient for the objects contemplated, and confined solely to those objects.—
To intrude any longer on your patience would be taking a liberty which I am not entitld to till I obtain a proper introduction—I will therefore close by assuring you that I am sir!
with the greatest respect Your Obedient & Humble St.

Nichs. J. Roosevelt

